In an action, inter alia, to recover damages for fraud, plaintiffs appeal from an order of the Supreme Court, Kings County, dated November 21, 1977, which denied their motion for summary judgment. Order affirmed, with $50 costs and disbursements. This record presents numerous questions of fact supporting *643the denial of summary judgment by Special Term. We note that while it appears unlikely that plaintiffs can show that the alleged fraud on the part of defendants was aimed at the public generally so as to support their claim for punitive damages (see Walker v Sheldon, 10 NY2d 401), no formal motion to dismiss that claim has ever been made by defendants. Failing such a motion, the question of an award of punitive damages should await the trial of the action. Damiani, J. P., Titone, Suozzi and Rabin, JJ., concur.